Title: John Quincy Adams to Abigail Adams, 20 April 1778
From: Adams, John Quincy
To: Adams, Abigail



Hond. Mamma
Paris April the 20th. 1778

I now Sit down to Write a few Lines To inform you That I am now at a good School which I like very Well. I will now give you an account how We live here at 6 o Clock in the morning We get up and go in to School and Stay till half after 8 When We Breakfast and Play till 9 When We go in & Stay till 12 When We dine after dinner we Play till 2 When We go in and Stay till half after 4 When We Come out and Play till five When We go in and Stay till half after 7 When We Sup after Supper We go up and Stay about an hour and go to bed
I Suppose before this reaches you you will hear of the Treaty Concluded between France and america Which I believe will rouse the hearts of the americans exceedingly and also of the desire of the English To make Peace with us and of the Commisioners dispacthd from England for that Purpose.

Give my Duty to my Grandpapa and my Love to all Freinds. I am your Dutiful Son
John Quincy Adams

